Citation Nr: 0927261	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-34 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to jet fuel exposure.   

3.  Entitlement to service connection for liver disease, to 
include as secondary to jet fuel exposure.  

4.  Entitlement to service connection for interstitial lung 
disease, to include as secondary to jet fuel exposure, and/or 
asbestos exposure.

5.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1960 to March 1964. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO).  

In March 2009, the Veteran testified at a hearing before the 
undersigned.  A transcript of the hearing is associated with 
the claims folder.  

The issues of entitlement to service connection for coronary 
artery disease, liver disease, interstitial lung disease, and 
sleep apnea are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

The preponderance of the evidence demonstrates that the 
Veteran's bilateral hearing loss was not manifested during 
service, or within one year of separation, and is not 
otherwise shown to be causally or etiologically related to 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service and 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1112, 5103, 5103A, 5107 (West & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in March 2004 and March 2005 that 
fully addressed the notice elements and were sent prior to 
the initial RO decision in this matter.  The letters informed 
the Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Although no longer required, he was also asked to 
submit evidence and/or information in his possession to the 
RO.  Finally, in this case, the Veteran was never informed of 
how VA determines disability ratings and effective dates.  
However, as the instant decision denies service connection, 
no disability rating or effective date will be assigned.  
Accordingly, any absence of Dingess notice is moot.  
Therefore, no further development is required regarding the 
duty to notify.  Moreover, the Veteran has not demonstrated 
any prejudicial or harmful error in VCAA notice, and any 
presumption of error as to the first element of VCAA notice 
has been rebutted in this case.  See Shinseki v. Sanders, 
supra. 

The Board also finds that VA has satisfied its duty to assist 
the Veteran in the development of the claim.  The Veteran did 
not cite any treatment records which VA needs to attempt to 
obtain.  In April 2005 he was provided a VA medical 
examination, and in March 2009 he was afforded a hearing 
before the undersigned.  In addition, it appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


II. Service Connection 

The Veteran contends that he was exposed to various acoustic 
traumas in his capacity as an aircraft electrician during 
active service.  He asserts that although he was afforded 
hearing protection while performing his flight line duties, 
the ear plugs provided were inadequate to protect against the 
constant drone of aircraft engine noise.  Therefore, he 
believes his current bilateral hearing loss is directly 
related to this acoustic exposure and that service connection 
should be granted.  

a. Factual Background

The Veteran's service treatment records show no complaints or 
findings of hearing loss.  On enlistment examination, he had 
scores of 15/15, bilaterally, on whispered voice testing.  
Notably, a "Hearing Conservation Data" report dated shortly 
before separation in 1963 reveals that the Veteran was issued 
ear protection and that, according to audiometric testing, 
his pure tone thresholds were within normal limits.  On 
separation examination, the Veteran had scores of 15/15, 
bilaterally, on whispered voice testing, and audiometric 
testing results were, again, within normal limits.  

Private treatment records from Dr. D. P. dated in February 
2001 show that the Veteran was evaluated for complaints of 
persistent hearing loss and tinnitus.  The Veteran reported 
that he was employed as a television technician and that he 
worked in a "chronically loud and noisy environment."  
Audiological testing revealed speech reception thresholds 
(STRs) at 10 decibels (db) HL for the right ear, and 5 
decibels HL for the left ear.  He had decreased auditory 
thresholds in the higher frequencies, extending from 4000 to 
8000 Hz in each right and left ear, which extended down to 
50-60 db.  Speech discrimination was 92 percent for each 
right and left ear.  The physician stated that these results 
were essentially unchanged from a previous audiological 
examination conducted in February 2000.  The diagnosis was 
sensorineural hearing loss (high frequencies), bilaterally, 
and tinnitus (for which the Veteran is already service 
connected).  

On VA examination in April 2005, the Veteran reported a 15 to 
18-year history of bilateral hearing loss, and claimed the 
hearing loss came on gradually.  He stated that he was 
exposed to acoustic trauma in his capacity as an aircraft 
electrician during active duty.  His non-military noise 
exposure was reportedly limited to his employment as a 
television technician, a disc jockey, and working in a lumbar 
yard.  Somewhat contradictorily, he later denied having any 
post-service noise exposure.  

The diagnosis was moderate sensorineural hearing loss in the 
right ear and mild sensorineural hearing loss in the left 
ear.  Speech discrimination was excellent bilaterally. 
Contemporaneous audiological testing showed current bilateral 
hearing loss disability for VA purposes, as defined at 38 
C.F.R. § 3.385.  

Nevertheless, the examiner reviewed the Veteran's claims file 
and explained that due to normal documentation of normal 
hearing at separation in 1963, it was less likely than not 
that his current hearing loss was due to service.  

Private treatment records from Dr. E. D. dated in June 2007 
show that the Veteran was again evaluated for his hearing 
loss.  At that time, the Veteran filled out a report of 
medical history in which he indicated that he had been 
exposed to high levels of noise while in the military.  A 
contemporaneous hearing evaluation report continued to show 
moderate/mild sensorineural hearing loss at high frequencies, 
bilaterally.  No opinion as to etiology was rendered.  

The Veteran was afforded a hearing before the undersigned in 
March 2009.  At his hearing, the Veteran explained that he 
first noticed having problems with his hearing in the late 
1970s.  During service, he reported being exposed to constant 
aircraft engine noise; post-service, he reported that he was 
an engineer at a television station for approximately 35 
years.  He denied having any medical evidence that would 
relate his current hearing loss to service.  See Hearing 
Transcript, pp. 5-6.   He further indicated that he did not 
seek medical treatment for his hearing loss until many years 
after his separation from service.  



b. Applicable Law and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection for certain chronic diseases, including 
sensorineural hearing loss (as an organic disease of the 
nervous system) will be presumed if such disease becomes 
manifest to a compensable degree within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz)is 40 decibels or greater; or when 
the auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even if disabling loss is 
not demonstrated at separation, a Veteran may establish 
service connection for a current hearing disability by 
submitting evidence that a current disability is causally 
related to service.  See Hensley v. Brown, 5 Vet. App. 155, 
160 (1993).

The Board initially acknowledges that the lack of any 
evidence showing the Veteran had bilateral hearing loss 
during service is not fatal to his claim for service 
connection.  The laws and regulations do not strictly require 
in-service complaint of, or treatment for, hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the Court of 
Appeals for Veterans Claims has held that, where there is no 
evidence of the Veteran's claimed hearing disability until 
many years after separation from service, "[i]f evidence 
should sufficiently demonstrate a medical relationship 
between the Veteran's in service exposure to loud noise and 
his current disability, it would follow that the Veteran 
incurred an injury in service . . . ."  Hensley, supra, 
(quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  
Therefore, the critical question is whether the Veteran has 
current hearing loss disability which is causally related to 
service.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

c. Analysis 

As noted above, the STRs show no complaints or findings 
referable to hearing loss.  The record does not contain any 
evidence of a diagnosis of hearing loss, or complaints of any 
hearing symptoms as might be related to such, within one year 
after the Veteran's discharge.  Indeed, the Veteran has said 
his hearing loss started anywhere from the "late 1970s" 
(according to his hearing testimony) to the 1980's (according 
to his report at the 2005 C&P examination).  Thus, he is not 
entitled to any presumption regarding in-service incurrence.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Post-service treatment records first show bilateral hearing 
loss in February 2000.  Audiological testing conducted in 
February 2000 and February 2001 appears to show he had 
hearing loss disability, bilaterally, under 38 C.F.R. § 
3.385.  On VA examination in April 2005, he had bilateral 
hearing loss disability pursuant to 38 C.F.R. § 3.385.  Thus, 
there is no disputing the Veteran has this claimed condition.  
What is missing in this case is competent evidence of a link 
between the Veteran's bilateral hearing loss and service.  

Again, the Veteran asserts that his bilateral hearing loss 
was caused by exposure to excessive aircraft engine noise 
during active service in the Air Force.  The Board 
acknowledges that the Veteran is capable of providing history 
of military noise exposure, and we have no reason to doubt 
his claim that he was exposed to such noise in service.  
However, even acknowledging that the Veteran has bilateral 
hearing loss, and that he was exposed to noise while in 
service, there still must be competent medical evidence 
establishing a relationship between his current hearing loss 
disability and that noise exposure coincident with his 
military service.  

For this reasons, VA obtained an examination and opinion for 
the Veteran in April 2005.  In that opinion, the VA examiner 
opined that, after reviewing the record and considering his 
normal hearing at separation, it was less likely than not 
that his hearing loss was due to service.  The Board finds 
this opinion to be highly persuasive as to the questions of 
etiology and nexus.  Indeed, the examination report indicates 
the examiner had reviewed the Veteran's entire claims file 
before rendering her opinion; as such, the Board finds that 
the opinion is well reasoned and based on an objective, 
independent review of the relevant evidence and clinical 
evaluation.  Thus, it has the proper factual foundation and, 
therefore, is entitled to significant probative weight - 
especially in the absence of any opinion to the contrary.  
See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 
5 Vet. App. 177 (1993).  And, while the Court has clarified 
that review (or lack of review) of the claims file is not 
dispositive of the probative value of a medical nexus 
opinion, such review is nonetheless deserving of 
consideration when, as here, there is relevant evidence in 
the claims file (such as negative evidence as to hearing loss 
at military separation examination and no documented report 
of hearing loss until some 30 years after service) which may 
affect the nexus outcome offered by the examiner upon 
consideration of the evidence in the file.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, although the Veteran is certainly competent to 
offer his own opinion as to his bilateral hearing loss over 
the years, and his lay statements may be competent to support 
a claim for service connection by supporting the occurrence 
of lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation, he is not 
competent, as a layperson, to render a medical opinion as to 
whether hearing loss is related to service.  Espiritu, supra.  
Hearing disorders are complex conditions which require 
specialized training for determination as to diagnosis and 
causation, and are therefore not susceptible of lay opinions 
on etiology.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau, supra; Buchanan, supra.  See also 
Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) 
(confirming that, "in some cases, lay evidence will be 
competent and credible evidence of etiology").

With consideration of the record, the length of time 
following service prior to a recorded diagnosis of bilateral 
sensorineural hearing loss, and the absence of any medical 
opinion suggesting a causal link between the Veteran's 
bilateral hearing loss and noise exposure in service, the 
Board finds that the preponderance of the evidence is against 
his claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (to the effect that service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).

Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim of service connection for bilateral hearing 
loss must be denied.  38 U.S.C.A. § 5107(b)); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  


REMAND

With respect to the remaining issues on appeal, the Board 
finds that further development of the record is necessary.  

Applicable law requires VA to deem an examination necessary 
to adjudicate a claim for service connection when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of disability; the 
information or evidence indicates that the disability or 
symptoms may be associated with the claimant's active 
service; but, the file does not contain sufficient medical 
evidence for VA to make a decision. See 38 U.S.C.A. § 
5103A(d)(2) (West 2002); McClendon v. United States, 20 Vet. 
App. 79 (2006).

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 
38 C.F.R. § 3.159(c).  The three salient benchmarks are: 
competent evidence of a current disability or recurrent 
symptoms; establishment of an in-service event, injury, or 
disease; and, indication that the current disability may be 
associated with service or with another service-connected 
disability. McClendon at 81.  The RO, or the Board, tests for 
those criteria and then decides if there is sufficient 
competent credible medical evidence of record to decide the 
claim. 38 C.F.R. § 3.159(c).  The Court cautioned in 
McClendon that an "absence of actual evidence is not 
substantive 'negative evidence.'" It further noted that an 
indication that a current disability "may" be associated with 
service is a low threshold.

Again, the Veteran is claiming service connection for 
coronary artery disease (status post stent placement), liver 
disease (diagnosed as primarily biliary cirrhosis), 
interstitial lung disease (also diagnosed as follicular 
bronchiolitis), and sleep apnea.  He contends that these 
disorders, aside from sleep apnea, are all due to inhalation 
of jet fuel during active service.  Additionally, he asserts 
that his interstitial lung disease was caused by exposure to 
asbestos while working as an aircraft electrician in service.  

Based on the Veteran's military occupational specialty, fuel 
exposure is conceded; further, in light of the Veteran's 
testimony that he was exposed to asbestos while working on 
airplane parts (i.e., brakes, brake lining, aircraft 
framework), the Board further finds that asbestos exposure 
could have been consistent with his service.  In addition, 
the Veteran has submitted medical literature correlating the 
inhalation of jet fuel (JP-4) to lung, liver, and central 
nervous system damage.  Based on these submissions and 
considering the Veteran's credible hearing testimony of March 
2009, the record raises the possibility that the claimed 
disorders could be related to service.  Therefore, the Board 
finds that the Veteran must be scheduled for the appropriate 
VA examinations in order to obtain the necessary information 
to evaluate his claimed lung, liver, and cardiovascular 
disabilities, and to determine their etiology, to include 
whether his current lung/liver/heart problems are related to 
exposure to jet fuel or other chemicals in service.  

Finally, the Board notes that in a May 2009 communication to 
the RO the Veteran indicated that he has recently received 
treatment at both Roseburg and Portland, Oregon, VA Medical 
Centers (VAMCs).  He specifically requested that such medical 
records be obtained in support of his appeal. See VA Form 21-
4138, dated May 2009.  VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request all VA treatment records from the 
Portland and Roseburg VAMCs as outlined in the remand 
directives below.  


Accordingly, the case is REMANDED for the following action:

1.  Request medical records from the 
Portland, Oregon VAMC dating from April 
24, 2008, and from the Roseburg, Oregon, 
VAMC dating from August 31, 2007.  Also 
attempt to obtain any other pertinent 
treatment records identified by the 
Veteran during the course of the remand, 
provided that any necessary authorization 
forms are completed.  If no further 
treatment records exist, the claims file 
should be documented accordingly.

2.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any current sleep apnea, 
coronary artery disease, lung, and liver 
disorders.  All necessary tests and 
studies should be performed and all 
findings should be reported in detail.  
The examiner should review the claims 
folder and note such review in the 
examination report or in an addendum.  

The examiner should offer the following 
opinions: 

a.  Is it at least as likely as not (50 
percent probability or greater) that any 
current heart, lung, or liver disorder 
is/are related to the Veteran's period of 
active service, including as a result of 
exposure to jet fuel?  The examiner should 
provide a rationale for the requested 
opinions.  

b. Whether the Veteran has any lung 
disorder that is consistent with asbestos 
exposure, and if so, whether such disorder 
is at least as likely as not (50 percent 
probability or greater) due to his  in-
service work as an aircraft electrician 
repairman, considering all other risk 
factors for lung disease that may be shown 
in the Veteran's medical history.  

c.  Is it at least as likely as not (50 
percent probability or greater) that sleep 
apnea is related to the Veteran's period 
of active service, or any incident 
thereof?

The examiner should provide a rationale 
for the requested opinions.  

3.  Thereafter, the RO should readjudicate 
the claims.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issue 
currently on appeal. An appropriate period 
of time should be allowed for response. 
The claims files should then be returned 
to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


